EXHIBIT 10.80

KEY TERMS OF COMPENSATION ARRANGEMENT

 

NAME:

   Marina Armstrong

TITLE:

   Senior Vice President, Stores, Human Resources and Loss Prevention and
Secretary

BASE SALARY:

   $385,000

BONUS PLAN:

   Target payout at 85% of base salary.

EQUITY COMPENSATION

   Eligible to participate in the Company’s equity compensation plans.

HEALTH BENEFITS:

   Medical, dental and vision insurance

401K:

   4% match, eligible after 6 months.

MANAGEMENT CHANGE OF CONTROL PLAN:

   If involuntary termination, but not for death, disability or cause, at any
time within 18 months following the change of control, eligible to receive a
payment equal to three times annual compensation (base salary plus average
annual bonus for three prior fiscal years) plus a pro-rated bonus for the year
of termination, in a single lump sum payment, less applicable taxes, and
benefits coverage for 18 months.

MANAGEMENT SEVERANCE PLAN:

   Eligible to receive a lump sum severance payment equal to 50% of gross base
salary if involuntarily terminated other than for death, disability or cause.

 